On Wednesday, October 29th, the president delivered the opinion of the court, (consisting of judges Lyons, Jloane and Tuckerthat no calculations or grounds for an award; which are not incorporated in it, or annexed to it at the time of delivery, are to be regarded or received as reasons or grounds to avoid it; that, therefore, there is no error in the decree which must be affirmed.
He farther observed, as his own opinion, that there is not the same strictness now in awards as formerly. The courts in England have relaxed ; and they are benignly construed, to give them full effect, when there is no fraud in obtaining them. He cited 2 Wilson, 268.